Pee Cubiam.
Three of the plaintiffs in this case, Mary Bier, Bertha Bier and Howard Loutell, were each of them injured in a collision between a sedan ear in which they were riding and an auto bus owned by the defendant Hohorst and driven by the defendant Stoebling. They sued to recover compensation for the injuries received by them respectively. The remaining plaintiff, Joseph Bier, is the husband of Mary Bier and the owner of the sedan car in which the other plaintiffs were riding at the time of the collision. He seeks remuneration for the expenses incurred by him in the treatment of his wife for her injuries; compensation for the loss of her services and companionship, and payment of the moneys expended by him in the repair of his car. The basis' of the claims of the several plaintiffs was and is that the collision was due solely to the carelessness of the defendant Stoebling in his driving of the bus. The trial resulted in a verdict in favor of the defendants, and we are now asked to set it aside as contrary to the weight of the evidence.
*476In view of the instructions of the court in the charge to the jury, the verdict was, by necessary inference, based upon a finding that the collision was not caused by any negligence on the part of the defendant Stoebling in the driving of the bus. Our examination of the proofs sent up with the rule satisfies us that the jury.was entirely justified in so finding.
The rule to show cause will be discharged.